421 F.2d 1396
UNITED STATES of America, Appellee,v.Peter Niven KIGER, Appellant.
No. 436.
Docket 33689.
United States Court of Appeals, Second Circuit.
Argued January 14, 1970.
Decided January 26, 1970.
Certiorari Denied May 18, 1970.

See 90 S. Ct. 1693.
Charles B. Updike, James D. Zirin, Paul B. Galvani, Asst. U. S. Attys., Robert M. Morgenthau, U. S. Atty., for appellee.
Marvin M. Karpatkin, Alan H. Levine, New York City, for appellant.
Before MEDINA, WATERMAN and SMITH, Circuit Judges.
PER CURIAM:


1
We affirm the conviction below on the opinion below, reported in 297 F. Supp. 339 (SDNY1969) and do so upon the authority binding upon this court, United States v. O'Brien, 391 U.S. 367, 88 S. Ct. 1673, 20 L. Ed. 2d 672 (1968). And see United States v. Miller, 367 F.2d 72 (2 Cir. 1966), cert. denied, 386 U.S. 911, 87 S. Ct. 855, 17 L. Ed. 2d 787 (1967), rehearing denied, 392 U.S. 917, 88 S. Ct. 2049, 20 L. Ed. 2d 1378 (1968). With reference to the claim that the judge below abused his discretion in declining to accept the proffered offer of a plea of nolo contendere, we discover no reason to interfere with this decision of the trial judge. By refusing to accept the plea after the distribution and receipt of memoranda relative thereto, the judge required the Government to prove beyond a reasonable doubt each and every allegation of the indictment.